ORDER
PER CURIAM.
Jermaine Robertson (Movant) appeals the judgment denying his Rule 29.15 motion without a hearing. Movant’s jury convictions for two counts of first degree murder in violation of section 565.020, RSMo 1994, were upheld in State v. Robertson, 964 S.W.2d 883 (Mo.App. E.D.1998). In this appeal, Movant argues the motion court clearly erred in denying, without a hearing, his claim of ineffective assistance of appellate counsel. Movant contends his appellate counsel should have raised on direct appeal a claim that the trial court erred in failing to grant a mistrial when one of the State’s expert witnesses testified inconsistently with his report.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).